EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark D. Alleman on 09/27/2021.

The application has been amended as follows: 
Please amend claim 1 as follows:
	Line 6 of claim 1, replace “generated” with “programmatically generated” 
Line 10 of claim 1, replace “generated” with “programmatically generated” 
Line 16 of claim 1, replace “table” with “generated table” 
Line 17 of claim 1, replace “rows” with “rows including the common data” 
Line 27 of claim 1, replace “row” with “row including the different data” 

Please amend claim 13 as follows:
	Line 5 of claim 13, replace “generated” with “programmatically generated” 
Line 9 of claim 13, replace “generated” with “programmatically generated” 
Line 14 of claim 13, replace “table” with “generated table” 
Line 15 of claim 13, replace “rows” with “rows including the common data” 
Line 22 of claim 13, replace “row” with “row including the different data” 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 8 and 15, the features of programmatically generate, from a source table, a table including a plurality of fields arranged in a plurality of primary rows and one or more secondary rows, by identifying, for inclusion in the table, a common data column of the source table including common data that have a same data schema shared by each primary row of the plurality of primary rows; the one or more secondary rows are generated at least in part by identifying, for inclusion in the table, at least one field of a differing data column of the source table including differing data that differs among rows of the differing data column and from the common data; and displaying a graphical user interface at a display, the table including the plurality of fields arranged in the plurality of primary rows including the common data, wherein the one or more secondary rows are hidden; and in response to a user input selecting a secondary row display selector associated with a primary row of the plurality of primary rows, displaying at least one secondary row of the one or more secondary rows, the at least one secondary row including the different data adjacent to the primary row, and the plurality of primary rows and the at least one secondary row are displayed in a visually distinguishable manner are not shown and would not have been obvious to a person of ordinary skill in the art at the time of the invention in view of the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU V HUYNH/Primary Examiner, Art Unit 2177